In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00123-CV
         ______________________________


       $11,910 IN U.S. CURRENCY, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 115th Judicial District Court
                Upshur County, Texas
                Trial Court No. 249-08




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Kevin Lewis, the sole appellant in this case, has filed a motion seeking to dismiss his appeal.

Pursuant to TEX . R. APP . P. 42.1, his motion is granted.

       We dismiss the appeal.



                                               Jack Carter
                                               Justice

Date Submitted:        December 15, 2008
Date Decided:          December 16, 2008




                                                  2